Citation Nr: 1618295	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected right knee and/or low back disability. 

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine with spinal stenosis.

3.  Entitlement to a rating in excess of 30 percent for instability of the right knee. 

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the right knee with degenerative arthritis.

7.  Entitlement to a rating in excess of 10 percent for limitation of extension of the right leg with degenerative arthritis.

8.  Entitlement to a compensable rating for surgical scar.  

9.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

10.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to August 1970 and from October 1972 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and later rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
Additionally, in a November 2014 rating decision, the agency of original jurisdiction (AOJ) denied an increased rating for the following issues: degenerative joint disease of the lumbar spine; instability of the right knee; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; limitation of flexion of the right knee; limitation of extension of the right leg; and a surgical scar.  In addition, the November 2014 rating decision denied entitlement to TDIU.  That same month, the Veteran filed a notice of disagreement with the rating decision.  Also, in an April 2015 rating decision, the AOJ denied service connection for diabetes mellitus.  The Veteran filed a notice of disagreement as to that decision, as well.  However, no statement of the case has yet been issued in regard to any of these issues and, as such, they are addressed in the remand portion below. See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran testified at a hearing held in September 2010 at the RO, before a Veterans Law Judge who has since retired; a transcript of the hearing is associated with the claims file. 

The record reflects that the Veteran was previously represented by Vietnam Veterans of America, as reflected in an April 2008 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In November 2014, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Joseph R. Moore as his representative; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2014).

The case was remanded by the Board for further development in April 2011, January 2012 and February 2013.  Thereafter, in a September 2013 decision, the Board denied the Veteran's claim of service connection for a bilateral hip disorder, claimed as secondary to service-connected right knee and/or low back disability.  The Veteran subsequently appealed the denial to the Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's September 2013 decision, and remanded the claim to the Board for further adjudication.

In March 2015, the Veteran submitted additional chiropractic treatment records, without a waiver of agency of original jurisdiction (AOJ) review.  See 38 C.F.R. 
§ 20.1304(c) (2014).  However, such records do not show findings relevant to the etiology of the Veteran's hip disability and, therefore, they are irrelevant to his claim.  As such, no waiver of AOJ consideration of the newly-submitted evidence is necessary.  Id.  In addition, in March 2016, the Veteran submitted letter from his chiropractor and the medical opinion of a private doctor, as well as a waiver of AOJ review of such evidence.  Therefore, the Board may properly consider such newly-submitted evidence.  Id.

Several FOIA requests were made by the Veteran's representative, and both were responded to by the Board in January and July 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of increased rating for degenerative joint disease of the lumbar spine; instability of the right knee; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; limitation of flexion of the right knee; limitation of extension of the right leg; and for a surgical scar; as well as entitlement to TDIU and service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's current bilateral hip disability, manifested by degenerative joint disease (DJD), is proximately due to his service-connected right knee disability.



CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder, claimed as secondary to service-connected right knee and/or low back disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for a bilateral hip disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran asserts that his bilateral hip disorder is related to his service-connected right knee and/or low back disabilities.  Specifically, he has claimed that his current hip disability manifested as a result of an impaired gait due to his service-connected knee and back disabilities.  The Board notes that the record reflects that the Veteran is presently service-connected for instability, right knee, post-operative residuals, lateral meniscectomy and patellectomy, as well as for degenerative joint disease of the lumbar spine with spinal stenosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record contains 4 separate VA examination reports, including an addendum to one, pertaining to the etiology of the Veteran's hip disability; a private medical opinion; as well as letters from the Veteran's treating chiropractor.  Each report must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

By way of background, the Veteran's service treatment records do not reflect any treatment or symptomatology of the hips. 

The first post-service evidence reflecting hip symptomatology is an August 2006 statement from Dr. R.M., the Veteran's treating chiropractor.  Dr. R.M. reported that the Veteran's service-connected right knee disability caused him to walk awkwardly, putting more of an imbalance of pressure on one hip and causing increased strain in the hip resulting in inflammation and pain.  Dr. R.M.'s statement does not identify a chronic disease process involving his hips, but rather that his abnormal gait causes pain and inflammation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, this statement is afforded little probative weight. 

An October 2007 report of VA examination noted that the Veteran denied having pain, weakness, stiffness, swelling, heat, redness, instability, locking, fatigability or lack of endurance in either hip. 

The Veteran reported experiencing flare-ups of both hips, up to three times a month, precipitated by pain or discomfort in right knee.  The Veteran reported treating the flare-ups by taking aspirin, using a TENS unit, a heating pad and seeing his chiropractor monthly.  He also noted having to rest for hours when the pain flared up.  The Veteran indicated the pain precluded him from performing heavy housework and yard work, and spending time with his grandchildren.  He explained that he retired early from his career as a postman due to the pain in his right knee, hips and lower back. 

On examination, the Veteran was noted to have a pronounced limp favoring his right side.  The examiner reviewed x-rays of the Veteran's hips and found both to be normal and lacking any fractures, dislocations or any other bone or joint abnormalities.  The examiner diagnosed the Veteran with right hip pain with normal radiology findings, as well as left hip pain with same. 

The examiner explained that the Veteran's pronounced right limp, which favored his right side, caused an imbalance of pressure on one hip, which caused the other to undergo increased strain.  This resulted in inflammation and pain.  The examiner reviewed the Veteran's chiropractic treatment notes, and found they supported his conclusion that the Veteran's service connected right knee caused him to walk awkwardly and put more pressure on one hip, which added additional strain to his lower back.  Therefore, the examiner concluded, the Veteran's bilateral hip pain was most likely caused by or a result of his service connected right knee condition.  

The Board finds that this opinion is of little probative weight.  The examiner found the Veteran's hips to be normal.  He did not diagnose the Veteran with a hip disability, finding only the presence of pain.  Pain alone, without a diagnosed or identifiable underlying condition, cannot be the basis for a grant of service connection.  Sanchez-Benitez, supra.

In a statement dated March 2008, Dr. R.M. again opined that the Veteran's service-connected right knee caused him to walk awkwardly and put more weight on one side, causing an imbalance of pressure on one hip, resulting in that hip undergoing increased strain.  As a result of the strain, the doctor concluded, the Veteran experienced inflammation and pain.  In an August 2008 letter, Dr. R.M. linked the Veteran's constant knee pain and resulting limp to abnormal stress on his hip joints, resulting in pain and limited movement.  The Board notes that Dr. R.M. does not provide a diagnosis, and provides only that the Veteran's altered gait causes pain. See Sanchez-Benitez, supra.  Accordingly, the statement is afforded little probative weight. 

An April 2009 report of VA examination noted the Veteran walked with a definite limp, and was occasionally unsteady.  The Veteran was found to have a long history of walking with an altered gait.  The examiner noted that the Veteran was no longer able to participate in recreational activities, and had problems dressing.  The examiner diagnosed chronic lumbosacral strain, DJD of the lumbar spine, lumbar disc disease and lumbar spinal stenosis, with chronic low back pain as secondary to these diagnoses.  However, the examiner did not provide a diagnosis of a hip disability nor an opinion as to the etiology of such.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").Therefore, this opinion is afforded no probative weight. 

The Veteran underwent a VA examination in May 2011.  The report of VA examination noted that the Veteran believed that his right knee injury caused difficulty walking and an altered gait, which caused pelvic un-leveling and a leg length discrepancy which led to increased problems with his lower back and hips. 

The examiner reviewed the Veteran's claims file and noted a statement from the Veteran's chiropractor, indicating the Veteran's constant knee pain caused his limp, which affected his hip joints bilaterally.  The examiner disagreed with the conclusion, and found that there was no evidence provided by the chiropractor to support the conclusion. 

The VA examiner reviewed x-rays of the Veteran's hips and found mild degenerative changes of the left hip joint with no evidence of fracture, dislocation or focal osseous lesions.  Range of motion was normal.  X-rays of the right hip showed minimal degenerative changes in the joint but no other significant additional findings.

The examiner concluded that the Veteran had significant pathology of the spine that could refer pain to the hips.  The examiner noted medical literature which concluded that pain in the hip can be pain referred from other structures such as the spine.  She indicated that the Veteran's subjective complaints were consistent with lumbar root pain and the degenerative findings are age-appropriate changes for a male of the Veteran's age.  In spite of such findings, the examiner concluded that the hip condition was at least as likely as not caused by or aggravated by the Veteran's back condition.

Noting internal inconsistencies in the examiner's May 2011 report, the Board remanded the case in January 2012 so that the VA examiner who performed the May 2011 examination could clarify her earlier conclusion concerning the etiology of the Veteran's hip condition.  In February 2012, that examiner explained that that her conclusion had been in error.  She determined that the Veteran's hip condition was less likely than not proximately due to or a result of the Veteran's service connected condition.  As rationale, the examiner explained that radiographic evidence of the Veteran's bilateral hips is consistent with age-related changes and mild degenerative changes of the hip.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Veteran was afforded a VA examination in April 2013.  In the correlating examination report, the examiner concluded that the Veteran's claimed bilateral hip disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that there was no credible medical evidence that the Veteran's degenerative changes of the hips were caused by his service-connected low back or right knee disabilities.  He concluded that the Veteran's degenerative changes were normal age-related changes and were not consistent with permanently worsened conditions of the hips aggravated by the service-connected disabilities.  The examiner cited multiple articles in medical treatises which noted that a slight limp was not expected to cause degenerative joint disease (DJD).  In addition, the DJD of the Veteran's hips was mild, and symmetrical, which is consistent with age-expected findings.  The examiner explained that, where DJD of the knee was affected by factors such as weight, there was no correlation with DJD of the hip.  The examiner found no scientific medical evidence that the Veteran's service-connected knee or spine disability placed the Veteran at risk for developing DJD of the hip.  The examiner opined that the Veteran's mild hip DJD was due to age-related factors and possibly genetics, but not due to the service connected back or knee conditions.  The Board finds that this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two, and it is afforded great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

In March 2016, the Veteran submitted an April 2015 letter from his chiropractor, Dr. T.C.  At that time, he also submitted a March 2016 medical opinion from a private physician, Dr. P.C., regarding a link between the Veteran's service-connected knee disability and his hips.  

The April 2015 letter from Dr. T.C. indicated that the Veteran's right knee caused him to walk awkwardly and placed pressure on his hip.  The increased strain caused pain and inflammation.  Dr. T.C. then described the type of treatment the Veteran would require for such a condition.  The Board notes that Dr. T.C. does not provide a diagnosis, and provides only that the Veteran's altered gait causes pain. See Sanchez-Benitez, supra.  Accordingly, the statement is afforded little probative weight.

The March 2016 medical opinion from Dr. P.C. described, in detail, the Veteran's in-service injury to his ACL, as well as follow-up surgeries.  Dr. P.C. noted various knee and hip symptoms experienced by the Veteran since service.  He reviewed and discussed past statements and conclusions made by the Veteran's chiropractors, as well as VA examiners.  Dr. P.C. determined that the Veteran's pelvic un-leveling and hip pain were due to the Veteran's altered gait, as a result of his in-service knee injury, and not as the result of aging.  He concluded that it was more likely than not that the Veteran's in-service knee injuries caused the altered gait, pelvic tilt, and increased hip flexion angles that resulted in the Veteran's bilateral hip disability.
In support of his conclusion, Dr. P.C. referred by name to multiple studies which showed that patients with an "ACL deficient" knee-such as the Veteran-have issues related to instability and will alter their gait as a result.  Such altered gait persists for years and leads to increased peak hip and knee flexion angles, higher pelvic tilt and reduced peak knee internal rotations angles when walking, which causes pelvic un-leveling and hip pain.   The Board finds that this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  As a result, it is afforded great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 

In addition, as noted above, the Veteran has submitted copies of his chiropractic treatment records from 2005 through 2015.  These private records are replete with treatment notes indicating the Veteran's back is consistently sore from his altered gait, due to his knee disability.  

In total, there are three probative but conflicting medical opinions addressing the etiology of the Veteran's current bilateral hip disorder.  Weighing against the Veteran's claim are the May 2011 (with its February 2012 addendum) and April 2013 VA medical opinions.  In this regard, such opinions were rendered by physicians who reviewed the Veteran's service treatment records, as well as post service treatment records and medical literature. 

The evidence in favor of this claim is the March 2016 report of the private doctor.  The medical opinion, like the VA opinions, was rendered by a physician after an exhaustive review of the Veteran's service treatment records, post-service treatment records-to include prior VA examination reports-as well as relevant medical literature.

In weighing conflicting medical evidence and opinions, the Board may favor the opinion of one competent medical expert over another.  See Wood, supra; Owens, supra.  As noted above, a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl, supra.

Here, the VA examiners in 2011 and 2013 and the private doctor in 2016 each reviewed the claims file.  The Board is persuaded by the fact that each examiner took into account the Veteran's circumstances, as corroborated by documentary evidence; cited to medical literature; and each provided an opinion that reflected an understanding of the complicated circumstances of the Veteran's case.  For these reasons, the Board accords equal probative weight to each of the opinions provided.  As a result, the Board concludes that the favorable and unfavorable evidence is at least in equipoise and, as such, the claim must be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, when resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hip disorder, as secondary to service-connected right knee disability, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a bilateral hip disorder, claimed as secondary to service-connected right knee and/or low back disability, is granted.

REMAND

The Board notes that a rating decision issued in November 2014 denied increased ratings for degenerative joint disease of the lumbar spine; instability of the right knee; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; limitation of flexion of the right knee; limitation of extension of the right leg; and a surgical scar.  The decision also denied entitlement to TDIU.  In addition, an April 2015 rating decision denied service connection for diabetes mellitus Type II.  The record indicates that the Veteran filed a timely notice of disagreement as to each of the denied claims. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  See Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of increased rating for degenerative joint disease of the lumbar spine; instability of the right knee; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; limitation of flexion of the right knee; limitation of extension of the right leg; and a surgical scar; as well as entitlement to TDIU and service connection for diabetes mellitus.  Advise the Veteran of the time period in which to perfect his appeal as to these issues.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


